PER CURIAM.
Jonathan Thomas appeals the trial court’s final judgment of injunction for protection against domestic violence in favor of Danielle Biggers, We conclude that there was no basis to enjoin Thomas from direct or indirect contact with Biggers’ immediate family, but otherwise affirm the final judgment.
AFFIRMED, in part; REVERSED, in part; and REMANDED, with directions to strike the condition prohibiting Thomas from contacting members of Biggers’ immediate family.
EVANDER, BERGER and EDWARDS, JJ., concur.